DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated March 3rd, 2021, and October 19th, 2020, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Claim Interpretation
It appears that claims 1-7 mention a data transfer and a data copy whereas claims 8-14 switch the order by mentioning data copy and a data transfer. The examiner notes that the claimed limitations are not causally linked; as such the order in which they are presented (or taught) does not affect the scope of the claims.

 Claim Objections
Claim 5 and 6 objected to because of the following informalities:  
Regarding claims 5 and 6, there appears to be a typo in the last sentence “performing at least one of data and copy of each of the data packet from the first . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim states “wherein each of the data fragments are contiguous data fragments with or without some separation between them” where the examiner has determined the broadest reasonable interpretation would include an inoperable embodiment as it is unclear how the fragments can be contiguous to one another if there is separation between them. The dictionary defines contiguous as touching and the examiner is unclear how fragments can be touching if there is separation between them. The examiner requests the applicant clarify the intentions of the claim limitations by removing any ambiguity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. [US2017/0153820]. Hasegawa teaches copy from source medium to target medium.

Regarding claim 1, Hasegawa teaches a method for adaptive data transfer in a memory system (140) [Hasegawa abstract “…copying data from source medium to target medium…”], the method comprising: 
receiving, by the memory system (140) [Hasegawa figure 3, feature 200 “Computer System”], at least one of a data copy request [Hasegawa paragraph 0008, first lines “…copying data from a source medium to a target medium in a storage system by a computer system…”] and a data transfer request to perform at least one of a data copy [Hasegawa paragraph 0008, first lines “…copying data…”] and a data 
configuring the memory system (140) [Hasegawa figure 3, feature 200 “Computer System”] in one of a first memory mode [Hasegawa 0061, first lines “…in first mode…”] and a second memory mode [Hasegawa paragraph 0060, middle lines “…second mode…”] based on a time required to perform at least one of data copy and data transfer from the first memory subsystem (142) to the second memory subsystem (144) using an enhanced system model [Hasegawa paragraph 0127, first lines “…The migration target selector 264 is configured to select migration target data on the disk tier 120 based on whether migration of data to the target medium 134 is expected to be finished within the waiting time…” and paragraph 0061, last line “…The file state of such file on both the disk and tape tiers is referred as “pre-migrated”. Also the files may be pre-migrated to the tape tier 130 by running the migration process in second mode…”(The examiner finds the second mode can read on the enhanced system model.)]; and 
performing, by the memory system (140) [Hasegawa figure 3, feature 200 “Computer System”], at least one of data transferring and data copying from the first memory subsystem (142) to the second memory subsystem (144) in one of the first .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. [US2017/0153820] in view of Chan [US2006/0235901]. Hasegawa teaches copy from source medium to target medium. Chan teaches systems and methods for dynamic burst length transfers.

Regarding claim 2, as per claim 1, Hasegawa teaches configuring the memory system (140)  in one of the first memory mode and the second memory mode [Hasegawa paragraph 0060, most lines “…The migration process may have plurality of modes. In a first mode…in a second mode…”] based on the time required to perform at least one of the data transfer and data copy from the first memory subsystem (142) to the second memory subsystem (144) [Hasegawa paragraph 0127, first lines “…The migration target selector 264 is configured to select migration target data on the disk tier 120 based on whether migration of data to the target medium 134 is expected to be finished within the waiting time…”] comprises: 
determining, by the memory system (140), a time required to perform at least one of the data transfer and the data copy from the first memory subsystem (142) to the second memory subsystem (144) [Hasegawa paragraph 0009, middle lines “…an estimator configured to estimate a waiting time for copy target data to be transferred from the source medium…”] in a first memory mode based on the metadata information of the data fragments [Hasegawa paragraph 0093, last lines “…each file or each group of files…” and paragraph 0061, middle lines “…written to metadata…”], at least one of copy profile information and a transfer profile information [Hasegawa paragraph 0132, last lines “…the node 112 identifies files required for accumulating the predetermined 
determining, by the memory system (140), a time required to perform one of data transfer and data copy the from the first memory subsystem (142) to the second memory subsystem (144) in a second memory mode based on the number of data fragments [Hasegawa paragraph 0086, last lines “…the ratio of the remaining data size within the data extent and the size of the data extent may be taken into consideration for calculating the reading time…”], the metadata information of the data fragments [Hasegawa paragraph 0093, last lines “…each file or each group of files…” and paragraph 0061, middle lines “…written to metadata…”], at least one of the copy profile information and the transfer profile information [Hasegawa paragraph 0132, last lines “…the node 112 identifies files required for accumulating the predetermined amount in the cache 270 from a file list on the source medium 134S…” and the enhanced system model for performing at least one of the data copy operation and the data transfer operation [Hasegawa paragraph 0008, first lines “…copying data from a source medium to a target medium in a storage system by a computer system…”]; 

However, Chan does teach comparing, by the memory system (140), the time required to perform at least one of the data transfer and data copy in the first memory mode [Chan paragraph 0022, first lines “…sent in one message…”] with the time required to perform at least one of the data transfer and the data copy in the second memory mode [Chan paragraph 0022, first lines “…whether the data to be transferred should be sent in…multiple messages…”] using the enhanced system model [Chan paragraph 0038, all lines “…compare the time delay for multiple transfers to the delay associated with transferring the data in one single burst…”]; and
configuring the memory system (140) in the first memory mode when the time required to perform at least one of the data transfer and data copy in the first memory mode is less than the time required to perform at least one of the data transfer and data copy in the second memory mode [Chan paragraph 0038, middle lines “…When the 
Hasegawa and Chan are analogous arts in that they both deal with different modes of data transfer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa’s data migration with Chan’s use of time comparison for the benefit of minimizing the time delay associated with data transfers and thus improving the response time and reliability [Chan paragraph 0011, middle lines “…Minimizing the time delay associated with data transfers improves response time and reliability…”].

Regarding claim 3, as per the combination in claim 2, Hasegawa teaches the metadata information comprises information related to the data fragments, and wherein the metadata information comprises at least one of a length of the data fragment and 

Regarding claim 4, as per the combination in claim 2, Hasegawa teaches determining, the time required to perform at least one of the data transfer and data copy from the first memory subsystem (142) to the second memory subsystem (144) based on the enhanced system model for the at least one of the data copy and data transfer operation  [Hasegawa paragraph 0127, first lines “…The migration target selector 264 is configured to select migration target data on the disk tier 120 based on whether migration of data to the target medium 134 is expected to be finished within the waiting time…” and paragraph 0061, last line “…The file state of such file on both the disk and tape tiers is referred as “pre-migrated”. Also the files may be pre-migrated to the tape tier 130 by running the migration process in second mode…”(The examiner finds the second mode can read on the enhanced system model.)]  comprises: 
determining, by the memory system (140), the time required to perform at least one of the data transfer and data copy from the first memory subsystem (142) to the second memory subsystem (144) in the first memory mode using a candidate system model [Hasegawa paragraph 0093, all lines “…The estimation of the waiting time by the waiting time estimator 232, the selection of the migration target data by the migration target selector 234 and the migration of the migration target data by the migration module 238 may be repeatedly performed before initiating a writing of each file or each group of files by the copy module 236…”(The examiner has determined that selecting 
optimizing, by the memory system (140), the first memory model, based on the time required to perform at least one of the data transfer and data copy from the first memory subsystem (142) to the second memory subsystem in the first memory mode using the candidate system model [Hasegawa paragraph 0103, last lines “…Since the reading of the second target file (FILE 2) is already started, the function 252 returns the seeking time (fileStartReadTime) as zero. Thus, in this case, the waiting time Tr may be equal to the reading time (T.sub.Left: fileLeftReadTime) of remaining part of the second target file…”]; 
determining, by the memory system (140), the time required to perform at least one of the data transfer and data copy from the first memory subsystem (142) to the second memory subsystem (144) in the first memory mode using the enhanced system model [Hasegawa paragraph 0107, all lines “…the waiting time Tr is calculated by summing the seeking time (fileStartReadTime) and the reading time (fileLeftReadTime) of the reclamation target files for given condition, the spare time that corresponds to times required for locating the reclamation target files, which may include a time for locating beginning of each file and a time for locating start position of each data extent within the file, can be preferably estimated for migration…”]; and 
configuring, the memory system (140) in one of a first memory mode and a second memory mode based on the time required to perform at least one of the data transfer and data copy from the first memory subsystem (142) to the second memory subsystem (142) using the enhanced system model  [Chan paragraph 0038, all lines 

Regarding claim 7, as per the combination in claim 2, Hasegawa teaches the enhanced system model is determined based on a candidate system model [Hasegawa paragraph 0009, middle lines “…a selector configured to select migration target data of the storage device based on whether migration of data to the target medium is expected to be finished within the waiting time or not…”], the determining comprises: 
estimating, the candidate system model for the time required for performing at least one of data transfer and data copy from the first memory subsystem (142) to the second memory subsystem (144) by a first memory mode and a second memory mode [Hasegawa paragraph 0093, all lines “…The estimation of the waiting time by the waiting time estimator 232, the selection of the migration target data by the migration target selector 234 and the migration of the migration target data by the migration module 238 may be repeatedly performed before initiating a writing of each file or each group of files by the copy module 236…”]; 
configuring the memory system (140) in one of a first memory mode and a second memory mode, based on a predicted time required to perform at least one of data transfer and data copy using the candidate system model [Hasegawa paragraph 0088, first lines “…The migration target selector 234 is configured to select migration target data on the disk tier 120 based on whether migration of data to the target medium 134 is expected to be finished within the waiting time estimated by the waiting time estimator 232…”]; 

Chan teaches determining, by the memory system (140), the enhanced system model based on at least one of the received information about the time required for data transfer from the first memory subsystem (142) to the second memory subsystem (144) [Chan paragraph 0022, first lines “…whether the data to be transferred should be sent in one message…multiple messages…”] , configuration parameters of memory system (140) and meta data associated with the data using a learning block [Hasegawa paragraph 0085, last lines “…The file offset and the length may be given as parameters of the request by the waiting time estimator 232…” and paragraph 0061, middle lines “…written to metadata…”].

Claims 5-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. [US2017/0153820] in view of Wegener [US2013/0262538]. Hasegawa teaches copy from source medium to target medium. Wegener teaches data compression for direct memory access transfers.

Regarding claim 5, as per claim 1, Hasegawa teaches performing by the memory system (140), at least one of data transfer and data copy from the first memory subsystem (142) to the second memory subsystem (144) in the first configured memory mode [Hasegawa paragraph 0061, first lines “…The files may be migrated from the disk tier 120 to the tape tier 130 by running the migration process in first mode…”] comprises:
processing each of the data fragments individually along with the related metadata information in a set of data packets [Hasegawa paragraph 0093, last lines “…each file or each group of files…” and paragraph 0061, middle lines “…written to metadata…” and paragraph 0038, last lines “…storage Area Network (SAN) fabric 102. The SAN fabric may include, but is not limited to, Fibre Channel (FC)—SAN based on a fiber channel network and/or Internet Protocol (IP)—SAN based on Transmission Control Protocol (TCP)…”(The examiner has determined it is implied in the use of SAN fabric that data packets are in use to be in line with TCP standard.)], where each of the data fragments are non-contiguous and are separated by at least one protocol stack header [Hasegawa paragraph 0077, all lines “…Storing files on the tape medium 134, data for a signal file may often be fragmented on the tape medium. In FIG. 5, a white region represents a data piece of the file and a gray region represents other data or space region. As shown in FIG. 5, the file is fragmented into two data pieces. In LTFS, data pieces that constitute a file are called as “data extents”…”(The examiner has determined the tape to write file fragments or extents which can be non-contiguous and  
Hasegawa fails to explicitly teach creating a direct memory access (DMA) descriptor for each of the data packet. However, Wegener does teach creating a direct memory access (DMA) descriptor for each of the data packet [Wegener paragraph 0013, all lines “…Parameters of the DMA descriptor can include indicators of data type, size of a sample set, and compressed packet location (destination for a compression operation, source for a decompression operation), uncompressed packet location (destination for a decompression operation, source for a compression operation), and a selected compression mode, such as lossless, fixed rate, or fixed quality modes…” and paragraph 0138, first lines “…When the packets are saved to files on flash or disk, certain DMA descriptor parameters that are not already stored in each packet header may be stored in the .sfy file…”(The examiner has determined Wegener to show it was known in the art to use DMA descriptors on each data packet.)].
Hasegawa and Wegener are analogous arts in that they both deal with transferring data in a memory system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Hasegawa’s data migration teachings with Wegener’s use of DMA descriptors in each packet for the benefit of individually managing data flow to improve the efficiency and utilization of the memory system [Wegener paragraph 0008, last lines “…to individually manage data flow to improve the efficiency of the utilization of memory resources in a given computer system…”].


Regarding claim 6, as per claim 1, Hasegawa teaches performing by the memory system (140), at least one of data transfer and data copy from the first memory subsystem (142) to the second memory subsystem (144) in the second configured memory mode [Hasegawa paragraph 0060, middle lines “…The migration process in a second mode is so-called as a pre-migration, in which files are moved from the disk tier 120 to the tape media 134 on the tape tier 130…”] comprises: 
processing each of the data fragments along with the related metadata information by accumulating each of the data fragments into a singled data packet [Hasegawa paragraph 0093, last lines “…each file or each group of files…” and paragraph 0061, middle lines “…written to metadata…” and paragraph 0038, last lines “…storage Area Network (SAN) fabric 102. The SAN fabric may include, but is not limited to, Fibre Channel (FC)—SAN based on a fiber channel network and/or Internet Protocol (IP)—SAN based on Transmission Control Protocol (TCP)…”(The examiner has determined it is implied in the use of SAN fabric that data packets are in use to be in line with TCP standard.)], wherein each of the data fragments are contiguous data fragments with or without some separation between them [Hasegawa paragraph 0077, all lines “…Storing files on the tape medium 134, data for a signal file may often be fragmented on the tape medium. In FIG. 5, a white region represents a data piece of the file and a gray region represents other data or space region. As shown in FIG. 5, the file 
Hasegawa fails to explicitly teach creating a DMA descriptor for the single data fragment. However, Wegener does teach creating a DMA descriptor for the single data fragment [Wegener paragraph 0013, all lines “…Parameters of the DMA descriptor can include indicators of data type, size of a sample set, and compressed packet location (destination for a compression operation, source for a decompression operation), uncompressed packet location (destination for a decompression operation, source for a compression operation), and a selected compression mode, such as lossless, fixed rate, or fixed quality modes…” and paragraph 0138, first lines “…When the packets are saved to files on flash or disk, certain DMA descriptor parameters that are not already stored in each packet header may be stored in the .sfy file…”(The examiner has determined Wegener to show it was known in the art to use DMA descriptors on each data packet.)].
Hasegawa and Wegener are analogous arts in that they both deal with transferring data in a memory system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Hasegawa’s data migration teachings with Wegener’s use of DMA descriptors in each packet for the benefit of individually managing data flow to improve the efficiency and utilization of the memory system [Wegener paragraph 0008, last lines “…to individually manage data flow to 
Hasegawa teaches performing at least one of transfer and copy of the single packet comprising the single data fragments along with the metadata information related to each of the data fragments from the first memory subsystem (142) to the second memory system (144) [Hasegawa figure 7, feature S107 “Write File of Source Medium to Target Medium”].

Regarding claim 8, Hasegawa teaches an electronic device (100) [Hasegawa paragraph 0046, middle lines “…personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices…”] with a memory system (140) [Hasegawa figure 3, feature 200 “Computer System”], for adaptive data-transfer [Hasegawa abstract “…copying data from source medium to target medium…”], the electronic device (100) comprising: 
a processor (110) [Hasegawa figure 2, feature 10, “CPU”]; 
a memory system (140), comprising a first memory subsystem (142) [Hasegawa figure 4, feature 134S “SOURCE”] and a second memory subsystem (144) [Hasegawa figure 4, feature 134T “TARGET”];
Hasegawa fails to explicitly teach a direct memory access (DMA) controller (120) operationally connected to the first memory subsystem (142) and the second memory subsystem (144). However, Wegener does teach a direct memory access (DMA) controller (120) [Wegener paragraph 0012, first lines “…DMA controller…” and figure 6, feature 1310] operationally connected to the first memory subsystem (142) [Wegener 
Hasegawa and Wegener are analogous arts in that they both deal with transferring data in a memory system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Hasegawa’s data migration teachings with Wegener’s use of DMA controller for the benefit of individually managing data flow to improve the efficiency and utilization of the memory system [Wegener paragraph 0008, last lines “…to individually manage data flow to improve the efficiency of the utilization of memory resources in a given computer system…”].
a memory mode controller (130) [Hasegawa figure 3, feature 230 “Reclamation Module”], operationally connected to the DMA controller (120) [Wegener paragraph 0012, first lines “…DMA controller…” and figure 6, feature 1310], and the memory system (140) [Hasegawa figure 3, feature 200 “Computer System”], the electronic device (100) [Hasegawa figure 2, feature Node #1] configured to: 
Hasegawa teaches receive, by the processor (110) [Hasegawa figure 2, feature 10, “CPU”] at least one of data copy request and a data transfer request to perform one of a data copy and a data transfer from the first memory subsystem (142) to the second memory subsystem (144) [Hasegawa paragraph 0008, first lines “…copying data from a source medium to a target medium in a storage system by a computer system…”], wherein the at least one of the data copy request and the data copy request comprises a number of data fragments and meta data information of the data fragments [Hasegawa paragraph 0093, last lines “…each file or each group of files…” and 
configure, by the memory mode controller (120) [Hasegawa figure 3, feature 230 “Reclamation Module”] the memory system (140) in one of a first memory mode [Hasegawa 0061, first lines “…in first mode…”] and a second memory mode [Hasegawa paragraph 0060, middle lines “…second mode…”] based on a time required to perform at least one of the data copy and the data transfer from the first memory subsystem (142) to the second memory subsystem (144) using an enhanced system model [Hasegawa paragraph 0127, first lines “…The migration target selector 264 is configured to select migration target data on the disk tier 120 based on whether migration of data to the target medium 134 is expected to be finished within the waiting time…” and paragraph 0061, last line “…The file state of such file on both the disk and tape tiers is referred as “pre-migrated”. Also the files may be pre-migrated to the tape tier 130 by running the migration process in second mode…”(The examiner finds the second mode can read on the enhanced system model.)]; and 
perform at least one of the data copy and the data transfer from the first memory subsystem (142) to the second memory subsystem (142) in one of the first configured memory mode and the second configured memory mode [Hasegawa figure 7, feature S107 “Write File of Source Medium to Target Medium” and paragraph 0060, most lines 

	Regarding claim 9, as per the combination in claim 8, is rejected under the same rational as claim 2 above.

	Regarding claim 10, as per the combination in claim 8, is rejected under the same rational as claim 3 above.

	Regarding claim 11, as per the combination in claim 8, is rejected under the same rational as claim 4 above.

	Regarding claim 12, as per the combination in claim 8, is rejected under the same rational as claim 5 above.

	Regarding claim 13, as per the combination in claim 8, is rejected under the same rational as claim 6 above.

	Regarding claim 14, as per the combination in claim 8, is rejected under the same rational as claim 7 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139